Citation Nr: 1114413	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability.

2.  Entitlement to an increased (compensable) initial evaluation for residuals of a stress fracture of the second toe of the right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from July 1991 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued the above Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO granted service connection for a lumbar spine disability and for a disability of the right second toe and assigned a 20 percent evaluation, and a noncompensable evaluation, respectively.

In his March 2008 VA Form 9, the appellant requested a Travel Board hearing.  He was subsequently scheduled for such a hearing in January 2011.  However, the appellant failed to report for that January 2011 hearing and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  Therefore the case is ready for appellate review.

It is noted that the appellant appealed the initial 20 percent and zero percent ratings that were assigned to the thoracolumbar spine and right second toe disabilities respectively immediately after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Thus the issues on appeal are as set out on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination in May 2006.  That May 2006 VA examination did not yield any neurological findings for the lumbar spine.  The evidence of record reflects that the appellant subsequently complained of sudden worsening of his low back pain and underwent a MRI at a private facility.  The MRI testing results revealed narrowing of the last three lumbar discs.  The medical evidence of record reveals that the appellant has been complaining of radicular symptoms in the bilateral lower extremities since November 2006; a November 2006 claim for disability insurance benefits reflects a diagnosis of sciatica.  Thus, the evidence of record indicates that the Veteran's service-connected thoracolumbar spine disability may have increased in severity since the most recent VA examination in May 2006.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Furthermore, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

The Board notes that, while the appellant is service-connected for a disability of the right second toe, no reference is made to the right second toe itself in the report of the VA examination conducted in May 2006.  In addition, the right second toe is not specifically mentioned in the associated X-ray report.  The Board also notes that the listing of the range of motion for the lumbar spine does not provide a figure for the right versus left lateral flexion or for the right versus left rotation.  On remand, these deficiencies must be rectified.

Based on the foregoing, the Board finds that comprehensive VA examinations are in order to identify the nature and extent of the appellant's spine and right second toe disabilities, and specifically to accurately identify each manifestation and the extent and severity thereof.  The Board finds that such examination is necessary to evaluate the disabilities on appeal and to delineate the symptomatology related to those disabilities.

As noted above, this case is governed in part by the Court's precedent decision in Fenderson.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  On remand, readjudication should reflection consideration of staged ratings.

In addition, the evidence of record indicates that the appellant has apparently been in receipt of VA Vocational Rehabilitation services since August 2007.  The associated records are pertinent herein because the services were rendered during the appellate period.  In addition, private and VA treatment records dated after March 2008 need to be obtained and associated with the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal government entities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the relevant private and VA records, to include Vocational Rehabilitation records, should be obtained and associated with the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  All VA medical treatment records relating to treatment of the appellant's back and right foot not already of record should be identified and obtained.  These records should be associated with the claims file.

3.  Ascertain whether the appellant received VA Vocational Rehabilitation services during the pending appeal.  If he was in receipt of such services from 2005 onward, obtain those records and associate them with the claims file.  

4.  Contact the appellant to obtain the names and addresses of all medical care providers, private or government, who have treated him for his claimed conditions.  After securing the necessary release(s), obtain those records not been previously secured.

5.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results, and should be given opportunity to submit the sought-after records.

6.  After the above development is completed, schedule the appellant for appropriate VA medical examination(s) to accurately determine and delineate the extent and severity of the thoracolumbar spine and right second toe disabilities.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  The examiner(s) should state in the report whether said claims file review was done.

All necessary diagnostic tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the reports.  The examiner(s) should describe all symptomatology due to the appellant's service-connected thoracolumbar spine and right second toe disabilities, both currently and historically.  All pertinent x-ray, EMG testing, CT scans and MRI results of record must be discussed.

After examining the appellant and reviewing his claims file, the examiner(s) must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner(s) should identify the objective manifestations attributable to the appellant's service-connected thoracolumbar spine and right second toe disabilities.  Any musculoskeletal and/or neurologic dysfunction involving the thoracolumbar spine, the lower extremities or the right second toe should be described in detail.  The examiner(s) should, to the extent possible, indicate the historical degree of impairment since 2005 due to each thoracolumbar spine and right second toe disability.

The examiner(s) should note the ranges of motion of the thoracolumbar spine and of the right second toe.  The examiner(s) must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently and historically, should be noted.  The examiner(s) are asked to describe whether pain significantly limits functional ability during flare-ups or when the back or right foot is used repeatedly.  All functional losses caused by service-connected lumbar spine and right 2nd toe disabilities due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.  

If relevant, specific findings should be made with respect to the location, size and shape of the scar(s) from any surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

Based on the review of the record and the examination of the appellant (or claims file review alone if examination is not accomplished), the examiner(s) should state whether there is ankylosis of the thoracolumbar spine.  The examiner(s) should indicate whether the appellant's age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine or right second toe, affect his normal range of motion of the lumbar spine and the right foot.

Based on the review of the record and the examination of the appellant (or claims file review alone if examination is not accomplished), the examiner(s) should identify any symptoms due to disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  The symptoms, currently and historically, should be characterized as causing mild, moderate, or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected or seemingly affected.  The examiner(s) must state whether any disc bulging and/or spinal stenosis and/or sensory deficit is related to the service-connected thoracolumbar spine disability.  The examiner(s) should note the total duration, currently and historically, of any incapacitating episodes of disc syndrome.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

In reporting the results of range of motion testing, the examiner(s) should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner(s) should assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner(s) should also describe the existence and severity of any lower extremity muscle atrophy, any arthritis, any intervertebral disc syndrome, any incoordination, any weakened movement and any excess fatigability on use.  The examiner(s) should also opine whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes any), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

7.  Upon receipt of the VA examination report(s), conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.  

8.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claims.  Consideration should be given to the possibility of separate ratings for the thoracolumbar spine or for surgical scarring, as well as any other potential sources of a further disability rating of the claimed disabilities, including functional loss due to pain.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

9.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

